Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is a First Office Action Non-Final on Merits. Claims 1-14, as originally filed, are currently pending and have been considered below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 recites the limitation "the rule" in wherein the rule update operation limitation  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that use the word “configured to” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure (Fig 3), materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: user terminal configured to; application server configured to in claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1: Identifying Statutory Categories
In the instant case, claims 1-5, 6-9 are directed to a method, Claims 10-14 are directed to a system. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
Under Step 2A, prong 1, Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 6 and 10 recite methods that receiving request information; determining a target business scenario corresponding to the request information; determining, according to a preset configuration rule, a target scheduling rule corresponding to the target business scenario; wherein the target scheduling rule comprises: a name of a target model and a target sequence; scheduling the target model from a stored model according to the target sequence in the target scheduling rule to perform information processing and obtain a request result corresponding to the request information; and feeding the request result back to user.
These limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a user terminal (claims 1, 6 and 10), model application server (claim 10)), the claims are directed to generating a business model using a computer as a tool. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea.	
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of receiving request, analyzing it, and generating a business model. In particular, the claims only recites the additional element – a user terminal (claims 1, 6 and 10), model application server (claim 10) are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a user terminal (claims 1, 6 and 10), model application server (claim 10) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 	Dependent claims 2-5, 7-9, and 11-14 add additional limitations, for example but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 6 and 10. Claims 2, 11 recites determining the target business scenario. Claims 3-5, 12-14 recites determining the target scheduling rule corresponding to the target business scenario.; model adopts a unified interface. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05d. Thus, nothing in the claim adds significantly more to an abstract idea. The claims are ineligible.
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” to; generating a business model. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The claims are not patent eligible.	With respect to the a user terminal (claims 1, 6 and 10), model application server (claim 10)), these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph [0096], [0100] details “ general hardware platform.” These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the computing device provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor/device amounts to mere instructions to apply the exception. See MPEP 2106.05(f). 	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system and computer-readable storage medium are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. 	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 2017/0337053) in view of Ling (CN106980935)

Regarding Claim 1, Kumar discloses the model application method (Abstract lines 1-2 A configuration architecture automatically links the output of a business process modeler to a business system configuration tool)., comprising:
Kumar discloses receiving request information sent by a user terminal ([0040] receive customer request, Fig 3F # 308 create a new project request from user);
Kumar discloses determining a target business scenario corresponding to the request information ([0043]The selected template, subtemplate and functional areas are then displayed in detail pane 312. The user can select one of the functional areas to review a set of questions or question groups that were automatically generated for that functional area., Fig 3F #310, 312 target business scenario/question groups);
Kumar discloses determining, according to a preset configuration rule ([0067] application configuration settings/rules that tailor the application for a specific enterprise or user), a target business scenario ([0067] Communication configuration settings 41 provide parameters for communicating with other computers and include items such as GPRS parameters, SMS parameters, connection user names and passwords.);
Kumar discloses wherein the target scheduling comprises: a name of a target model and a target sequence ([0038] The XML in Table 1 automatically generates a template hierarchy which shows a number of different things. First, it identifies the parent node of the business process (a name of target model) which generated it. It also identifies the subnode (target sequence) for which the configuration templates are generated, and all sub-templates and functional areas are based on a suitable heuristic.);
Kumar discloses scheduling the target model from a stored model ([0029]-[0030] configuration architecture 130 can access a recorded source business process (stored model) that will include both a representation of the process, and configuration information related to the process) according to the target sequence in the target scheduling rule to perform information processing and obtain a request result corresponding to the request information ([0049] This configuration information is then applied against an implementation of a business system to obtain a configured, working business system instance with the same functionality as the source business process. [0050]  Tool 142 uses metadata from representation 174 to automatically generate the complete configuration templates, including templates, subtemplates, question groups and questions.); and
Kumar discloses feeding the request result back to the user terminal (Fig 10 shows display of generated business model, Fig 3G and [0045]  user interface displays that show different question types, based upon the different metadata in the XML structure received from translator/synchronizer 140, at business system configuration tool 142, Claim 25.)
Kumar does not specifically teach determining, according to a preset configuration rule a target scheduling rule corresponding to the target business scenario;
Ling teaches determining, according to a preset configuration rule (Page 9 the configuration rules being in the form of "IF rule header THEN rule body", the description type being "when node n1Is configured as conf (n)1) Then node n1Will be configured as conf(n)2), Page 10 step P03 generating configuration rules, page 11), a target scheduling rule corresponding to the target business scenario (Page 10 Step P03there is a configuration rule CR between configurable process model nodes g6 and g3 in FIG.11. "g 6 - SEQ-g5 . g3 - SEQ-E - S - 0.5, and C - 1.0", the meaning of this arrangement rule is: when node g6 is configured as a single path with source node g5, node g3 is likely to be configured as a single path with target node active E, and the support and confidence of the configuration rule are 0.5 and 1.0, respectively. (Examiner interprets this as configuration rules for g3, g6 have a target scheduling rule i.e. single path to node E for g3 and path to g5 for g6), page 11 configurable results type and branches (scheduling rule); wherein the target scheduling rule comprises: a name of a target model and a target sequence (Page 10 Step P03there is a configuration rule CR between configurable process model (target model) nodes g6 and g3 in FIG.11. "g 6 - SEQ-g5 . g3 - SEQ-E - S  (target sequence)- 0.5, and C - 1.0", the meaning of this arrangement rule is: when node g6 is configured as a single path with source node g5, node g3 is likely to be configured as a single path with target node active E, and the support and confidence of the configuration rule are 0.5 and 1.0, page 11 configurable results type and branches (scheduling rule))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining, according to a preset configuration rule a target scheduling rule corresponding to the target business scenario; wherein the target scheduling rule comprises: a name of a target model and a target sequence, as disclosed by Ling in the system disclosed by Kumar, for the motivation of providing a method of building a unified model that describes a collection of process instances, or implementing automatic propagation of changes between process instances so that users can obtain a particular process model by tailoring and configuring the reference model. (Page 5 Ling)


Regarding Claims 2 and 11, Kumar as modified by Ling teaches the method according to claim 1 and system of claim 10, wherein the step of determining a target business scenario corresponding to the request information comprises:
Kumar teaches determining the target business scenario according to business interface information in the request information ([0043]The selected template, subtemplate and functional areas are then displayed in detail pane 312. The user can select one of the functional areas to review a set of questions or question groups that were automatically generated for that functional area., Fig 3F #310, 312 target business scenario/question groups);; and
wherein the business interface information is in a one-to-one correspondence with the business scenario (Fig 3F # 310, 312 shows one to one correspondence with market/sell products).

Regarding Claims 3 and 12, Kumar as modified by Ling teaches the method according to claim 1 and system of claim 10, wherein the step of determining, according to a preset configuration rule, a target scheduling rule corresponding to the target business scenario comprises:
Kumar does not teach determining the target scheduling rule corresponding to the target business scenario according to a preset correspondence between business scenario information and a scheduling rule in the preset configuration rule.
Ling teaches determining the target scheduling rule corresponding to the target business scenario according to a preset correspondence between business scenario information and a scheduling rule in the preset configuration rule (Page 10 Step P03there is a configuration rule CR between configurable process model (target model) nodes g6 and g3 in FIG.11. "g 6 - SEQ-g5 . g3 - SEQ-E - S  (target sequence)- 0.5, and C - 1.0", the meaning of this arrangement rule is: when node g6 is configured as a single path with source node g5, node g3 is likely to be configured as a single path with target node active E, and the support and confidence of the configuration rule are 0.5 and 1.0, page 11 configurable results type and branches (scheduling rule))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining the target scheduling rule corresponding to the target business scenario according to a preset correspondence between business scenario information and a scheduling rule in the preset configuration rule, as disclosed by Ling in the system disclosed by Kumar, for the motivation of providing a method of building a unified model that describes a collection of process instances, or implementing automatic propagation of changes between process instances so that users can obtain a particular process model by tailoring and configuring the reference model. (Page 5 Ling)

Regarding Claim 4, Kumar as modified by Ling teaches the method according to claim 3, wherein the scheduling rule comprises:
Kumar teaches a scheduled model’s name and a scheduling sequence ([0038] The XML in Table 1 automatically generates a template hierarchy which shows a number of different things. First, it identifies the parent node of the business process (a name of target model) which generated it. It also identifies the subnode (target sequence) for which the configuration templates are generated, and all sub-templates and functional areas are based on a suitable heuristic.).

Regarding Claims 5 and 7, Kumar as modified by Ling teaches the method according to claims 1 and 6, 
Kumar teaches wherein the stored model adopts a unified preset model interaction interface ([0029] configuration architecture 130 can access a recorded source business process (stored model) that will include both a representation of the process, and configuration information related to the process., [0030]).

Regarding Claim 6, Kumar discloses the model management method, comprising: 
Kumar discloses providing a configuration server ([0053] server configured to store a configuration rule and a model ([0032] receives a user synchronization input to send the selected business process to a configuration tool. In response, user interface component 148 generates a user interface display such as display 204, shown in FIG. 3B. This includes a configuration system selection mechanism 206. [0067] application configuration settings/rules that tailor the application for a specific enterprise or user, Fig 2 # 172 business process representation (model), 174 configuration tool)
Kumar discloses wherein the configuration rule comprises: a preset correspondence between a business scenario ([0067] Communication configuration settings 41 provide parameters for communicating with other computers and include items such as GPRS parameters, SMS parameters, connection user names and passwords.); and 
Kumar discloses obtaining a target business scenario ([0043]The selected template, subtemplate and functional areas are then displayed in detail pane 312. The user can select one of the functional areas to review a set of questions or question groups that were automatically generated for that functional area., Fig 3F #310, 312 target business scenario/question groups)
Kumar discloses feeding back the target scheduling (Fig 10 shows display of generated business model, Fig 3G and [0045]  user interface displays that show different question types, based upon the different metadata in the XML structure received from translator/synchronizer 140, at business system configuration tool 142, Claim 25.).
Kumar does not specifically teach a scheduling rule; and wherein the scheduling rule comprises: a scheduled model’s name and a scheduling sequence; determine a target scheduling rule corresponding to the target business scenario according to a preset configuration rule, feeding back the target scheduling rule
Ling teaches a scheduling rule; and wherein the scheduling rule comprises: a scheduled model’s name and a scheduling sequence (Page 10 Step P03there is a configuration rule CR between configurable process model nodes g6 and g3 in FIG.11. "g 6 - SEQ-g5 . g3 - SEQ-E - S - 0.5, and C - 1.0", the meaning of this arrangement rule is: when node g6 is configured as a single path with source node g5, node g3 is likely to be configured as a single path with target node active E, and the support and confidence of the configuration rule are 0.5 and 1.0, respectively. (Examiner interprets this as configuration rules for g3, g6 have a target scheduling rule i.e. single path to node E for g3 and path to g5 for g6), page 11 configurable results type and branches (scheduling rule); determine a target scheduling rule corresponding to the target business scenario according to a preset configuration rule (Page 10 Step P03there is a configuration rule CR between configurable process model (target model) nodes g6 and g3 in FIG.11. "g 6 - SEQ-g5 . g3 - SEQ-E - S  (target sequence)- 0.5, and C - 1.0", the meaning of this arrangement rule is: when node g6 is configured as a single path with source node g5, node g3 is likely to be configured as a single path with target node active E, and the support and confidence of the configuration rule are 0.5 and 1.0, page 11 configurable results type and branches (scheduling rule)), feeding back the target scheduling rule (Page 10 Step P03there is a configuration rule CR between configurable process model nodes g6 and g3 in FIG.11. "g 6 - SEQ-g5 . g3 - SEQ-E - S - 0.5, and C - 1.0", the meaning of this arrangement rule is: when node g6 is configured as a single path with source node g5, node g3 is likely to be configured as a single path with target node active E, and the support and confidence of the configuration rule are 0.5 and 1.0
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a scheduling rule; and wherein the scheduling rule comprises: a scheduled model’s name and a scheduling sequence; determine a target scheduling rule corresponding to the target business scenario according to a preset configuration rule; as disclosed by Ling in the system disclosed by Kumar, for the motivation of providing a method of building a unified model that describes a collection of process instances, or implementing automatic propagation of changes between process instances so that users can obtain a particular process model by tailoring and configuring the reference model. (Page 5 Ling)


Regarding Claims 8 and 13, Kumar as modified by Ling teaches the method according to claim 6 and system of claim 10, further comprising: 
Kumar does not teach receiving a request for updating the configuration rule, and processing the stored configuration rule according to a rule update operation and rule update content in the request for updating the configuration rule; and wherein the rule update operation comprises: adding a configuration rule, modifying a configuration rule, and/or deleting a configuration rule
Ling teaches receiving a request for updating the configuration rule, and processing the stored configuration rule according to a rule update operation and rule update content in the request for updating the configuration rule; and wherein the rule update operation comprises: adding a configuration rule, modifying a configuration rule, and/or deleting a configuration rule (Page 13 Step P06 when a process is deleted from the process instance set, the structure of the configurable process model automatically evolves, and the evolution mechanism is similar to that of the newly added process instance, but the edge id mark is additionally needed as an auxiliary. The manner of evolution is incremental. The method comprises the steps of deleting id of a process instance needing to be deleted from marks of all edges of a configurable process mode land Step P08 the configuration rules contained in the configurable process model evolve automatically. And generating a new configuration rule according to a configuration result corresponding to the new process instance set by utilizing an association rule mining method, wherein the specific algorithm adopts an association rule incremental updating algorithm FUP to improve the processing efficiency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receiving a request for updating the configuration rule, and processing the stored configuration rule according to a rule update operation and rule update content in the request for updating the configuration rule; and wherein the rule update operation comprises: adding a configuration rule, modifying a configuration rule, and/or deleting a configuration rule, as disclosed by Ling in the system disclosed by Kumar, for the motivation of providing a method of building a unified model that describes a collection of process instances, or implementing automatic propagation of changes between process instances so that users can obtain a particular process model by tailoring and configuring the reference model. (Page 5 Ling)


Regarding Claims 9 and 14, The method according to claim 6 and system of claim 10, further comprising: 
Kumar does not teach receiving a model update request, processing the stored model according to a model update operation in the model update request, wherein the model update operation comprises: adding a model, modifying a model, and/or deleting a model.
Ling teaches receiving a model update request, processing the stored model according to a model update operation in the model update request, wherein the model update operation comprises: adding a model, modifying a model, and/or deleting a model. (Abstract When the process instance set changes, namely a new process instance, a deleted process instance or a modified process instance occurs, the corresponding configurable process model automatically evolves to adapt to the change of the process instance set. Page 4 claim 6 a process model library is monitored, the process instance set is waited for to change (model change/update request), when the process instance set changes, the structure of the configurable process model automatically evolves, and the configuration incidence relation contained in the configurable process model automatically evolves the case of a process instance set change is: (1) adding a new process instance to the set of process instances; (2) deleting a process instance from the set of process instances; (3) the user modifies a process instance in the set of process instances)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receiving a model update request, processing the stored model according to a model update operation in the model update request, wherein the model update operation comprises: adding a model, modifying a model, and/or deleting a model, as disclosed by Ling in the system disclosed by Kumar, for the motivation of providing a method of building a unified model that describes a collection of process instances, or implementing automatic propagation of changes between process instances so that users can obtain a particular process model by tailoring and configuring the reference model. (Page 5 Ling)

Regarding Claim 10, Kumar discloses the model application system, comprising: 
Kumar discloses a user terminal (Fig 4 # 132 user device) configured to send request information to a model application server ([0040] receive customer request, Fig 3F # 308 create a new project request from user, and receive a request result corresponding to the request information (Fig 10 shows display of generated business model, Fig 3G and [0045]  user interface displays that show different question types, based upon the different metadata in the XML structure received from translator/synchronizer 140, at business system configuration tool 142, Claim 25 ; 
Kumar discloses wherein the request information comprises: business interface information and request content; and the model application server configured to receive request information sent by the user terminal ([0043]The selected template, subtemplate and functional areas are then displayed in detail pane 312. The user can select one of the functional areas to review a set of questions or question groups that were automatically generated for that functional area., Fig 3F #310, 312 target business scenario/question groups; 
Kumar discloses determine a target business scenario according to the request information ([0043]The selected template, subtemplate and functional areas are then displayed in detail pane 312. The user can select one of the functional areas to review a set of questions or question groups that were automatically generated for that functional area., Fig 3F #310, 312 target business scenario/question groups, 
Kumar discloses schedule a target model according to a target sequence in the target scheduling rule to perform information processing and obtain a request result corresponding to the request information ([0029]-[0030] configuration architecture 130 can access a recorded source business process (stored model) that will include both a representation of the process, and configuration information related to the process, ([0049] This configuration information is then applied against an implementation of a business system to obtain a configured, working business system instance with the same functionality as the source business process. [0050]  Tool 142 uses metadata from representation 174 to automatically generate the complete configuration templates, including templates, subtemplates, question groups and questions), and 
Kumar discloses feed the request result back to the user terminal; and the model application server being further configured to store the model and the configuration rule. (Fig 10 shows display of generated business model, Fig 3G and [0045]  user interface displays that show different question types, based upon the different metadata in the XML structure received from translator/synchronizer 140, at business system configuration tool 142, Claim 25)
Kumar does not specifically teach determine a target scheduling rule corresponding to the target business scenario according to a preset configuration rule, 
Ling teaches determining, according to a preset configuration rule (Page 9 the configuration rules being in the form of "IF rule header THEN rule body", the description type being "when node n1Is configured as conf (n)1) Then node n1Will be configured as conf(n)2), Page 10 step P03 generating configuration rules, page 11), a target scheduling rule corresponding to the target business scenario (Page 10 Step P03there is a configuration rule CR between configurable process model nodes g6 and g3 in FIG.11. "g 6 - SEQ-g5 . g3 - SEQ-E - S - 0.5, and C - 1.0", the meaning of this arrangement rule is: when node g6 is configured as a single path with source node g5, node g3 is likely to be configured as a single path with target node active E, and the support and confidence of the configuration rule are 0.5 and 1.0, respectively. (Examiner interprets this as configuration rules for g3, g6 have a target scheduling rule i.e. single path to node E for g3 and path to g5 for g6), page 11 configurable results type and branches (scheduling rule); wherein the target scheduling rule comprises: a name of a target model and a target sequence (Page 10 Step P03there is a configuration rule CR between configurable process model (target model) nodes g6 and g3 in FIG.11. "g 6 - SEQ-g5 . g3 - SEQ-E - S  (target sequence)- 0.5, and C - 1.0", the meaning of this arrangement rule is: when node g6 is configured as a single path with source node g5, node g3 is likely to be configured as a single path with target node active E, and the support and confidence of the configuration rule are 0.5 and 1.0, page 11 configurable results type and branches (scheduling rule))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determine a target scheduling rule corresponding to the target business scenario according to a preset configuration rule; as disclosed by Ling in the system disclosed by Kumar, for the motivation of providing a method of building a unified model that describes a collection of process instances, or implementing automatic propagation of changes between process instances so that users can obtain a particular process model by tailoring and configuring the reference model. (Page 5 Ling)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Passova (US 2010/0174583 A1) teaches determining, according to a preset configuration rule, a target scheduling rule corresponding to the target business scenario ([0014] business rules (configuration rules) to map SAP modules and configuration parameters, [0025]  an automatic flow analysis system that uses logical screen identity and flow identity rules (scheduling rules) to automatically analyze, define and classify business process flows into a set of business process flows, [0133]-[0134], [0167] One process may be that the terminal user enters an invalid or suspended driver's license number (target scheduling rule) and the system will give the user the message that the driver is not eligible for insurance.
Das (US 2007/0226022) discusses a method for refining a business process model includes receiving business process data pertaining to a first phase of a business process definition from a first class of users, creating a model of a business process using the business process data received from the first class of users
Rooten (Wo2017/039623) discusses a method for generating a combined entity workflow may include defining, using a workflow engine, a business logic block for each of a plurality of information technology (IT) entity types within an IT system, wherein the business logic block comprises a non-scripted declarative business rule, defining, for each of the plurality of entity types and using the workflow engine, a relationship between the business logic block and a model workflow for the respective entity type
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779. The examiner can normally be reached 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGEETA BAHL/Primary Examiner, Art Unit 3629